Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 28 December 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy December 28 1808

What is the reason I do not get a Letter from my Mother I think I hear you say? Why I will tell you Child. I have Sat down more than once, got through one page, been interrupted, laid it by—untill it seemd of no value. I love to be by myself when I write and that is a difficult thing in the winter season. the parlour your Father occupies all the forenoon in reading or writing. it is proper he should have it to himself. my own chamber is compleatly full this winter, and I know not how to write in the Evening, so that I can only snatch a few moments at a time, and then with various interruptions. Since I began these few lines I have been twice calld away. Susan and Abbe are gone to Boston to day, in order to go to the play in the Evening. Louissa has been there this week, little Abbe is sick, and Eliza is confined to the chamber, so that I am more still than usual. I improved the forenoon in writing a Letter to John and this afternoon I was detemined to write to you. mrs C Adams has been writing in my chamber to Norfolk—from whence she had a Letter yesterday—a correspondence is kept up, but whether more than mere Friendship is meant, or rather whether any connection will ever take place is very uncertain; I wish she was well setled in Life, but without good prospects, she is better as she is—Susan and Abbe are two overgrown Girls, both of them require a carefull attention & vigilenc Susan with all her foibles bids fair to make a valuable woman if directed and duly imprest with a proper sense of her Duty, she becomes properly attentive to them—I hope they will both make good women—as yet they have not attaind to many of the graces particuliarly Abbe, who I really think an uncouth child in her behaviour. She is milder in her temper, and less usurping than Susan but not half the intelect. I begin to think Grand parents not so well qualified to Educate Grandchildren as Parents. they are apt to relax in their Spirit of Government, and to be too indulgent. yet that was not the case with my Grandmother whose memory I cherish with holy veneration whose maxims I have treasured up, whose virtues live in my memory—happy if I could say, they have been transplanted into my Life—
How has the winter been with you. we have not had scarcly any snow, and but little cold weather. we have been sadly cut off with our cider—we made only 4 barrels this year, and scarcly a Bushel of winter apples—
Our Friends here are all well—your Aunt Cranch is better, but by no means the woman she has been I am affraid she has received a shock which she will never recover
My pen does not incline to run a race. tell Caroline I will write soon to her, and to William give my Love—his Grandfather has written to him lately and I sent on a Letter from Harriot Welch to you—I intended to have coverd it to you, but your Father saw it, and franked it—tell Caroline not to prevent her Friends sending her Letters here if she is willing to wait a little longer for them— your Brother Johns children have all been Sick, but are getting better. he is going to Washington to the Supreeme Court, in a cause of considerable importance—he expects to leave here in about three weeks—and to be absent about six weeks—
I shall not touch upon politicks now, but reserve them for the subject of an other Letter from / Your affectionate Mother
A Adams